Citation Nr: 0124589	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 1, 1995, 
for the assignment of a total rating (100 percent) for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that increased the 
evaluation for PTSD from 30 to 100 percent, effective from 
March 1, 1995.


REMAND

In the substantive appeal received in April 2000, the veteran 
requested a hearing before a member of the Board in 
Washington, DC.  In a letter dated in September 2001, the 
Board notified the veteran that he had been scheduled for the 
requested hearing in October 2001.  In a motion to the Board 
dated in October 2001, the veteran's representative canceled 
the hearing scheduled for October 2001 before a member of the 
Board in Washington, DC, and requested an electronic (video) 
hearing in lieu of that personal hearing.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(2001).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




